                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


IN RE: Woodbridge Group of Companies, :
LLC, et al.,                          :
                                      :
                        Debtors.      :
__________________________________ :
                                      :
LISE DE LA ROCHELLE et al.,           :
                                      :
                        Appellants,   :
                                      :
      v.                              :         C. A. No. 18-1555-LPS
                                      :
WOODBRIDGE GROUP OF                   :         Bankruptcy Case No. 17-12560
COMPANIES, LLC, et al.,               :         ADV No. 18-50371
                                      :         BAP No. 18-48
                        Appellees.    :


                                 RECOMMENDATION

              At Wilmington this 29th day of October, 2018.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel through a letter dated October 24, 2018, to determine the appropriateness

of mediation in this matter;

              WHEREAS, although the parties disagree on the appropriateness of

mandatory mediation in this matter, as a result of the above screening process, the

positions of the parties are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
      The parties further advised that if this Court does not order or require mediation,

they request the opportunity to meet and confer regarding the briefing schedule. opted,

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Through

this Recommendation, the parties are advised of their right to file objections pursuant to

28 U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

             IT IS FURTHER RECOMMENDED, that, should this Recommendation be

adopted , the parties be provided the opportunity to meet and confer regarding a

briefing schedule and file their proposed briefing schedule within twenty-one (21) days

of the decision of the District Court on this Recommendation.

             Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            2
